Witschief, J.
The action is upon a promissory note dated at Nanuet, N. Y. The first defense alleges that the plaintiff is a foreign corporation, that it is doing business in this State, that the note was made and delivered in this State, and that plaintiff has not obtained the certificate to do business in this State required by section 218 of the General Corporation Law of 1929. This defense is good if established. It raises a question of fact which cannot be disposed of on motion.
Motion denied, with ten dollars costs.